Mr. Justice Scholfield delivered the opinion of the Court; Appellant and appellee were tenants in common, for a term of years, of a certain lot in the city of Chicago. Eight days ■before the term expired appellant purchased and obtained from their landlord a deed of the fee of the premises, and he-attempted to assert certain rights in regard to the leasehold property by virtue of that deed. The circuit court decreed that appellant, being a tenant in common for a term of years, could not, in equity, without the consent of appellee, become-the owner of the fee, and that he therefore held the title of the fee in trust for appellee as well as for himself, upon contribution being made by appellee for one-half the amount paid for the fee. In this we think there was error. The rule is, as-contended by counsel for appellee, that tenants in common stand in such confidential relations in regard to one another’s interest, that one of them is not permitted, in equity, to acquire an interest in the property hostile to that of the other, and that therefore a purchase by one tenant in common of an. incumbrance on the joint estate, or an outstanding title to it,. is held, at the election of the other tenant in common, within-a reasonable time, to inure to the equal benefit of both, upon his contributing an equal part of the consideration actually paid. Bracken et al. v. Cooper et al. 80 Ill. 221. But this rule is limited, by its own terms, to the acquisition of hostile interests, and so here, if appellant had purchased a title adverse to the title of the landlord of appellant and appellee, or an incumbrance upon that title, whereby the term of appellant and appellee would be affected, the rule should be enforced. But there is no hostility between the title of the-landlord and that of his tenant, and no conveyance by the-landlord of the fee can possibly affect the rights of the tenant in possession, the purchaser and grantee of the fee simply taking the place of the grantor. It is immaterial that appellant may have claimed what he is not entitled to assert under this deed. He has, by virtue of it, no rights that his grantor did not have, and he has acquired thereby no rights to the leasehold property inconsistent with the terms of the lease. As to the fee held by the landlord, tenants in common for a term of years can owe no different duty to each other than-they do in respect to any other distinct estates, for their privity does not extend to the estate remaining in, their landlord. The reason for the rule not existing in such cases, the rule-itself can have no application. See Freeman on Co-tenancy, sec. 155» The decree is reversed, and the cause is remanded for further proceedings consistent with this opinion. Decree reversed.